DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
Response to Amendment
In response to the amendment received January 15, 2021:
The previous 112 rejections have been withdrawn in light of the amendment.
The core of the previous prior art rejection of record is maintained.  However, a new reference is relied upon to render obvious the newly cited claim limitations.  All changes to the rejection are necessitated by the amendment.
Information Disclosure Statement
The information disclosure statement filed June 8, 2021 and August 30, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  not referring back to items set forth in a consistent manner as given antecedent basis.  
Line 9 recites “at least one or more ring-shaped restraining hoop portions.”  Line 15 sets forth “a predetermined restraining pressure.”
Lines 14-15 should read: “each of the at least one or more ring-shaped restraining hoop portions” should be cited; see line (underlined portion indicates addition).  
Lines 21-22 should read: “each of the at least one or more ring-shaped restraining hoop portion such that the predetermined restraining pressure” (underlined portion indicates addition).  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  not referring back to items set forth in a consistent manner as given antecedent basis.  
Claim 1, line 9 recites “at least one or more ring-shaped restraining hoop portions.”
Claim 2, line 2 should read: “the at least one or more ring-shaped restraining hoop portions” (underlined portion indicates addition).
Claim 4 is objected to because of the following informalities:  not referring back to items set forth in a consistent manner as given antecedent basis.  
Claim 1, line 9 recites “at least one or more ring-shaped restraining hoop portions.”
Claim 4, line 1 should read: “the at least one or more ring-shaped restraining hoop portions” (underlined portion indicates addition).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either WO 2017/102166 or US 2018/0294503 (Hoefler et al.) (Regarding the WO document, the US document is relied upon as the English translation.  Both versions of the document are cited, as they are both applicable but would potentially have different priority dates.) as evidenced by or in view of US 2018/0083239 (Subramanian et al.) in view of US 2015/0134172 (Ose et al.) and US 2019/0013501 (Sakurai).
	As to claim 1, Hoefler et al. teach a cell pack (battery stack embodied for stack [3]) comprising: a plurality of unit cells (plurality of stacked electrochemical cells) arranged in an arrangement direction (indicated by length [18]), and a restraint mechanism (band [40] in conjunction with the pressure plates [6, 7]) that restrains the plurality of unit cells, the restraint mechanism comprising: a first end plate portion (pressure plate [6]) disposed at an end portion in a first direction of the arrangement direction of the plurality of unit cells; a second end plate (pressure plate [7]) portion disposed at an end portion in a second direction of the arrangement direction of the plurality of unit cells; and a ring-shaped restraining hoop portion (band [40]) including a first support portion disposed on a surface of the first end plate portion in the first direction, a second support portion disposed on a surface of the second end plate portion in the second direction, and a pair of side wall portions continuously connecting the first support portion and the second support portion along the arrangement direction, wherein a dimension, in the arrangement direction, of the pair of the side wall portions of the restraining hoop portion is set such that a 
	Hoefler et al. does not specifically teach (a) that the ring-shaped restraining hoop portion is set such that a predetermined restraining pressure of 1-110 MPa is applied in a direction of compressing the plurality of unit cells along the arrangement direction, and wherein the plurality of unit cells are restrained by the ring-shaped hoop portion such that the restraining pressure of 1-110 MPa is applied to the plurality of unit cells, or (b) that both the first end plate portion and the second end plate portion comprise one or more holes penetrating in a width direction from a position close to one side wall portion to a position close to the other side wall portion of the pair of side wall portions.
	With respect to (a): 	Note: Regarding Hoefler et al. - a band that is placed around the pressure plates provides a pressure, thus being a predetermined restraining pressure in a direction of compressing the plurality of unit cells along the arrangement direction.  The fact that pressure is present is necessitated by the structure is assembled (fig. 1; para 0092).  If no pressure was applied, the structure would not stay assembled.
	At this point Subramanian et al. is relied upon as an (1) evidentiary reference, or alternately a (2) secondary reference.  Specifically, Subramanian et al. teaches that a band disposed around an array and around two end plates provide compression between the end plates (para 0041; fig. 2). 
With respect to (1): This teaching is interpreted to be evidence that a band applied around two end plates with an array of cells there between applies pressure amongst the plurality of cells by presence of the structure.
Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	Additionally, Ose et al. teach of applying pressure to the batteries (by any desirable means).  Specifically, charging and discharging pressures both overlap 1-50 MPa (para 0053-0056).  The motivation for having a high pressure (i.e. 1-50 MPa, lies within the claimed range) during charging is to increase rapid charging performance and minimize short circuiting during charging (para 0047).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a high pressure (i.e. 1-50 MPa, lies within the claimed range of 1-110 MPa) during charging (as taught by Ose et al. and applied to Hoefler et al. (as the restraining pressure across the plurality of cell units)) in order to increase rapid charging performance and minimize 
	With respect to (b), Sakurai teaches pressure/end plates [3] that compress a battery stack  (fig. 1).  Specifically, hollow portions [34] (i.e. one or more holes penetrating in a width direction from a position close to one side wall portion to a position close to the other side wall portion of the pair of side wall portions) exist (fig. 2; para 0092).  The motivation for having hollow portions [34] (i.e. one or more holes penetrating in a width direction from a position close to one side wall portion to a position close to the other side wall portion of the pair of side wall portions) in the pressure/end plates is to create a truss structure that is lightweight and resistant to deformation (para 0092).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have hollow portions [34] (i.e. one or more holes penetrating in a width direction from a position close to one side wall portion to a position close to the other side wall portion of the pair of side wall portions) in the pressure/end plates in order to create a truss structure that is lightweight and resistant to deformation.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  See * below for an alternate rejection relying on a secondary reference.
	As to claim 4, Hoefler et al.’s restraining hoop portion (band [40]) is a seamless ring (as no seam is indicated) (figs. 1, 2; para 0092).  
	As to claim 7, Hoefler et al. teaches using batteries as plurality of unit cells as the power generating element (energy supply unit), wherein the use of a vehicle is embodied (para 0008, 0081).  
	Hoefler et al. does not teach the specifics of a battery unit cell, specifically including a positive electrode and a negative electrode, and the negative electrode includes a metal material that forms an alloy with lithium as a negative electrode active material. 
	However, Ose et al. teach of a battery for use in vehicle purposes (abs).  Specifically, Ose et al. teach an all-solid-state-battery [10] having a positive electrode [1] and a negative electrode [3] (fig. 1; para 0040).  Electrode materials (embodied to apply to both positive and negative electrodes) include lithium and lithium alloys (para 0094-0095).  The combination (of the unit cell of Ose et al. in the stack of Hoefler et al.) would yield the predictable result of providing an operable unit cell for a power generating Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 8, Hoefler et al. teaches using batteries as the plurality of unit cells as the power generating element (energy supply unit), wherein the use of a vehicle is embodied (para 0008, 0081).  
	Hoefler et al. teach the unit cell is an all-solid state cell including a positive electrode, a negative electrode, and a solid electrolyte.
	However, Ose et al. teach of a battery for use in vehicle purposes (abs).  Specifically, Ose et al. teach an all-solid-state-battery [10] having a positive electrode [1], a negative electrode [3], and a solid electrolyte [2] (fig. 1; para 0040).  The motivation for using the unit cell of Ose et al. (as the unit cell in Hoefler et al.’s system) is that it is highly safe and non-combustible.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the unit cell of Ose et al.  in order to provide a highly safe/non-combustible unit cell.  At the very least, the combination (of the unit cell of Ose et al. in the stack of Hoefler et al.) would yield the Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
*Alternately, claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler et al. as evidenced by or in view of Subramanian et al. in view of Ose et al., as applied to claim 1 above, further in view of US 2018/0287232 (Koegel et al.). 
	As to claim 2, Hoefler et al. does not teach that the restraint mechanism includes two or more of the ring-shaped restraining hoop portionss (as only one band [40] is present; see figs. 1-2).  
	However, Koegel et al. teach a stack of unit cells [2], wherein two bands are seen to hold the stack together (fig. 1; unlabeled).  The substitution of two bands/restraining hoops to hold a stack of cells together (as seen in Koegel et al.) for one band/restraining hoop portion (in Hoefler et al.) would yield the predictable result of holding a stack cells together.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute the use of two Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use to use two restraining hoops/bands, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  
Response to Arguments
Applicant's arguments filed January 1, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the newly cited claim limitation (regarding the one or more penetrating holes in both the first end plate portion and second end plate portion) overcomes the rejection of record.
	Examiner submits that in light of the amendment, a new reference is relied upon on teach the newly cited limitations.  Specifically, the hollow portions [34] in the end plates [3] (as seen in figs. 1-2 and described in para 0092) render obvious the newly cited claim limitation.  Thus, the argument is not persuasive, and the rejection of record is maintained. 
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.

Double Patenting
Potential future double patenting warning: No double patenting is currently made with child applications 17/238981 and 17/239424, as the methods of claims 9-12 of the instant application have been withdrawn via restriction requirement (sets the product and method as patentably distinct). However, if the product of the instant application is allowed, and the method of making is rejoined, vacating the restriction, then a double patenting issue may arise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENIA WANG/Primary Examiner, Art Unit 1796